Citation Nr: 1432643	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-02 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  Commendations and awards include the Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2009 and June 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is in the Veteran's file.  As indicated in that hearing, the Board takes jurisdiction of the claim for service connection for bilateral hearing loss.


FINDING OF FACT

The current hearing loss disability and tinnitus are related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus and bilateral hearing loss, which he believes are related to noise exposure as an infantryman during the Vietnam war.  As an ammo bearer for an M60 machine gunner, the Veteran was constantly in close proximity to machine gun fire.  

The Veteran and his wife testified that he has experienced both conditions since service.

Service connection is warranted for a current disability that is related to an in-service injury.  See 38 C.F.R. § 3.303.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran has been treated for a hearing loss disability for several years.  However, audiologists have consistently reported that the puretone threshold testing results are unreliable.  In October 2009, Maryland CNC testing showed that speech recognition scores were 88 percent.  These scores are sufficient evidence of a bilateral hearing loss disability for the purpose of service connection.

In December 2009, the Chief of Audiology, Gainesville VAMC, opined that it is at least as likely as not that the current hearing loss and tinnitus are related to service.

In May 2010, a VA audiologist opined that the current hearing loss and tinnitus are not related to service.  The rationale was that hearing loss was within normal limits at separation from service.  The examiner noted that he had not reviewed the claim file or the service treatment records.   The VA examiner further opined that he could not determine the etiology of the Veteran's hearing loss without resorting to mere speculation.

The May 2010 medical opinion is worthless; it has no probative value.  First, the opinion is based on the premise that service treatment records do not show hearing loss; however, the examiner never received or reviewed the service treatment records.  Second, the opinion fails to address the Veteran's report of symptoms since service.  Third, the opinion is speculative.  See 38 C.F.R. § 4.2; Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  

The evidence of prolonged noise exposure during service coupled with the December 2009 audiologist's opinion sufficiently links the Veteran's current tinnitus and hearing loss disability to his active duty service and service connection is warranted.


ORDER

1.  Service connection for tinnitus is granted.

2.  Service connection for a hearing loss disability is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


